United States Court of Appeals
                     For the First Circuit



No. 07-1860

                 MARK LESSARD AND LINDA LESSARD,

                     Plaintiffs, Appellants,

                               v.

       WILTON-LYNDEBOROUGH COOPERATIVE SCHOOL DISTRICT AND
               NEW HAMPSHIRE DEPARTMENT OF EDUCATION,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on February 28, 2008 is
corrected as follows:

     On p.21, l.23, "the IEP favored" should be "Stephanie was
the beneficiary of".